Citation Nr: 1641487	
Decision Date: 10/25/16    Archive Date: 11/08/16

DOCKET NO.  06-06 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to an effective date prior to April 27, 2010 for the grant of service connection for ischemic heart disease.

2. Entitlement to an effective date prior to August 24, 2011 for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

3. Entitlement to service connection for a gastrointestinal disability, claimed as secondary to PTSD.


REPRESENTATION

Appellant represented by:	John Berry, Associate Counsel



ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1971. His awards and decorations include the Combat Infantryman's Badge.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2005, December 2011 and June 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

In June 2014 the Board issued a decision in regard to the claim for service connection and for TDIU, in which it granted the Veteran's claim for TDIU from August 24, 2011. The Board remanded the issue of entitlement to a TDIU prior to August 24, 2011 for further development. The Board also remanded the issue of entitlement to an effective date prior to April 27, 2010 for the grant of service connection for ischemic heart disease for a supplemental opinion as to when the Veteran's ischemic heart disease first manifested. A review of the claims folder reflects that the RO has complied with the June 2014 remand instructions by obtaining a supplemental medical opinion in September 2014, an addendum opinion in March 2016, and subsequently issuing a supplemental statement of the case (SSOC) in May 2016.

The issue of entitlement to service connection for a gastrointestinal disability, claimed as secondary to PTSD was denied by the Board in a June 2014 decision. The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court). In a February 2016 Memorandum Decision, the Court vacated the Board decision in part and remanded the claim.

The issues of entitlement to an effective date prior to August 24, 2011 for TDIU and entitlement to service connection for a gastrointestinal disability, claimed as secondary to PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's original claim for entitlement to service connection for ischemic heart disease was received by VA in March 2006.

2. The Veteran's original claim for entitlement to service connection for ischemic heart disease was granted in October 2011, and revised in December 2011 granting service connection with an effective date of April 27, 2010. 

3. The Veteran was diagnosed with ischemic heart disease on April 27, 2010.

4. The competent credible evidence of record is against a finding that the Veteran is entitled to an effective date earlier than April 27, 2010 for entitlement to service connection for ischemic heart disease.


CONCLUSION OF LAW

The criteria for an effective date earlier than April 27, 2010 for entitlement to service connection for ischemic heart disease have not been met. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). Notice was provided to the Veteran in August 2011 and April 2005.

VA has a duty to assist the Veteran in the development of the claim. The claims file includes service treatment records (STRs), VA medical records, private medical records, and statements in support of the Veteran's claims. The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.

VA opinions were obtained in September 2014 and March 2016. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the Veteran has been afforded an adequate VA examination/opinion. The report includes a clinical examination, diagnostic testing, and the Veteran's reported symptoms. The report provides findings, and adequate rationale, relevant to the criteria for the claimed conditions. 

 Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims. Essentially, all available evidence that could substantiate these claims has been obtained.

Earlier effective date prior to April 27, 2010 for the grant of service connection for ischemic heart disease

Legal Criteria

The general rule regarding effective dates is that the effective date of an evaluation and award of compensation based on an original claim, a claim re-opened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 C.F.R. § 3.400 (2015).

A specific claim in the form prescribed by the Secretary of Veterans Affairs must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 C.F.R. § 3.151 (2015). The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief of entitlement, to a benefit. 38 C.F.R. § 3.1 (p) (2015). "Date of receipt" generally means the date on which a claim, information, or evidence was received by VA. 38 C.F.R. § 3.1 (r). Any communication or action indicating an intent to apply for a benefit may be considered an informal claim. 38 C.F.R. § 3.155 (2015).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim. Such an informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155 (a).

Analysis

The Veteran is seeking an effective date prior to April 27, 2010 for the award of service connection for ischemic heart disease. In March 2006, the Veteran submitted correspondence informing VA that he had undergone an electrocardiogram (ECG) in January 2005. In a December 2011 rating decision, VA construed the Veteran's March 2006 letter as a claim for service connection. 

As noted above, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110 (a) (2015). While the Veteran contends that he is entitled an effective date prior to April 27, 2010, the claims folder does not support that position. 

The claims folder does not reflect, and the Veteran does not contend, that he has claimed service connection for ischemic heart disease prior to March 2006. Further, the claims folder reflects that prior to April 2010; the Veteran had not been diagnosed with ischemic heart disease. 

A medical opinion was obtained by VA in September 2014. After reviewing the claims folder, to include the Veteran's medical records, the examiner opined that the absolute proof that ischemia presented itself was noted in an April 28, 2010 Lexiscan, which showed true ischemia.  In further support of the medical conclusion, the examiner noted the August 2011 VA medical examination, in which the Veteran conceded that he was first diagnosed with ischemic heart disease in 2010. 

An addendum was obtained by VA in March 2016. Noting the Veteran's medical history, the cardiologist concluded that the Veteran's diagnosis and ischemic heart disease first manifested in 2010. The cardiologist explained that while the Veteran has complained of chest pain in the past, it could have been due to other reasons. The cardiologist further noted that stress tests administered in 2008 were normal suggesting no ischemic heart disease at the point. Additionally, the addendum noted a January 2009 chest x-ray which revealed the Veteran with a normal heart and lungs.

In this case, the record does not reflect competent evidence that the Veteran's ischemic heart disease manifested prior to April 27, 2010, and there is competent evidence indicating that this is the earliest manifestation. As this is the earliest date the disability manifest, an earlier effective date is not warranted. 

Based on the above, the Board finds that there are no statements by the Veteran, or clinical records, which would entitle the Veteran to an earlier effective date for the grant of service connection for ischemic heart disease. As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. 38 U.S.C.A. §5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to an effective date prior to April 27, 2010 for the grant of service connection for ischemic heart disease is denied.


REMAND

As noted above, in February 2016, the Court vacated the Board's June 2014 decision denying the Veteran's claim to service connection for a gastrointestinal disability on a secondary basis. Importantly, the Court affirmed the Board's decision in denying service connection for a gastrointestinal disability on a direct basis. However, the Court found that the VA medical examinations and opinions on record to be inadequate. In its decision, the Court concluded that a supplemental opinion must be obtained to discuss the Veteran's relationship between his current gastrointestinal disability and his current medication regimen, to include sertraline. 

As such, the Board in compliance with the Court's remand finds the previous VA opinions on record to be inadequate and must remand for a supplemental opinion discussing the examiner's determination, which considers the entire claims folder. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In regard to the issue of entitlement to an effective date prior to August 24, 2011 for TDIU, the Board finds the issue to be inextricably intertwined with the issue of service connection for a gastrointestinal disability on a secondary basis, and cannot be adjudicated at this time. See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered). Specifically, the outcome of the claim for service connection for a gastrointestinal disability on a secondary basis could have an effect on the Veteran's effective date for TDIU.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran the opportunity to identify any pertinent outstanding treatment records, both VA and private, for his gastrointestinal disability. The AOJ should secure any necessary authorizations. The Veteran shall be informed of his right to request a hearing in order to identify what evidence is necessary to substantiate his claim. If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2. After associating all newly acquired records with the claims file, obtain a supplemental clinical opinion. The clinician is requested to furnish an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's gastrointestinal disability is related to, or aggravated (chronically worsened) by, any of his service-connected disabilities, to include any medications prescribed for his service-connected disabilities. 

Any opinion should include a complete rationale. The clinician should consider the entire claims. If the clinician cannot provide an opinion without another examination, the Veteran should be scheduled for such. 

If the examiner is unable to provide an opinion without resorting to speculation, the examiner must clearly explain why the Veteran's medical history and/or condition prevents such an opinion from being provided.

3. After undertaking any other development deemed appropriate, readjudicate the issues on appeal. If any of the benefits sought on appeal are not granted, issue a supplemental statement of the case and provide the Veteran, and his representative, with an appropriate opportunity to respond. The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


